Consent of Counsel I consent to the inclusion of the reference to my opinion under Kansas law under the caption “Legal Matters” in the Prospectus included in Post-Effective Amendment No.16 to the Registration Statement under the Securities Act of 1933 (FormN-4 No.333-52114) and Amendment No.56 to the Registration Statement under the Investment Company Act of 1940 (FormN-4 No.811-10011) for the Security Benefit Life Insurance Company AdvisorDesigns Variable Annuity. /s/ CHRIS SWICKARD Chris Swickard Topeka, Kansas April26, 2013
